DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
Applicant argues (pages 1-2) that the present invention provides the master-slave structure, in which the near-end remote control device 20 is the master and the far-end remote control device 30 is the slave. 
The Examiner respectfully disagrees. Claim 1 says “said near-end remote control device comprising a remote control module predefinedly matched with said unmanned aerial vehicle and used for manipulating said unmanned aerial vehicle wirelessly by using a proprietary protocol instead of via the internet within a predefined geographic range, and said far-end remote control device being far away from said near-end remote control device at a distance of at least said predefined geographic range”. The claims are silent on the master-slave structure, in which the near-end remote control is the master and the far-end remote control device is the slave. 


The Examiner respectfully disagrees. While the claims discuss manipulating the UAV within a predefined geographic range, the claims are silent on manipulating the UAV within the visual range, nor violating the regulation. 
Applicant argues (page 3) that Wang only discloses one control device, without providing a system including two control devices, thus fails to disclose the near-end remote control device and the far-end remote control device of the present invention. 
The Examiner respectfully disagrees. Since there is no explicit definition on far-end remote in the claims, the Examiner interprets that the last node in which the vehicle communicates with while relaying the control command through a series of network nodes would be considered as a far-end remote (Wang [col. 10 lines 25-39])

Applicant argues (page 4) that Wang fails to disclose the technical feature of the present invention that “receiving said image data by said far-end remote control device and presenting said image data received form said near-end remote control device on a second display of said far-end remote control device”. 
The Examiner respectfully disagrees.  The terminal communicates with the movable object via communication links in order to receive image data recorded by a camera coupled to the movable object, and can display the collected information. The image data is indeed received by the far-end remote control device (the remote terminal receiving data via series of nodes in the communication link) and presented on a second display of said far-end remote control device (terminal configured to display information, such as image data), wherein the image data is received from the near-end remote 

Applicant argues (page 4) that Wang fails to disclose the technical feature of the present invention that “sending a first control instruction by said far-end remote control device according to a second network protocol, said first control instruction being transmitted to said near-end remote control device via said internet”. 
The Examiner respectfully disagrees. Wang teaches that the transmission method of Fig. 7 can be applied from the movable object to the terminal, or vice versa (Wang [col. 23 lines 16-27]). The movable object may send control instructions, for example, if the focus or zoom settings of the camera included in the movable object must be changed, the field of view may be altered in response to an external object, such a terminal (Wang [col. 20 lines 22-37]). The terminal can also provide control data to one or more of the movable object, carrier, etc., via wireless signals, where the remote transmits data to the movable object, receive the data from the movable object, transmit data to the terminal, and/or receive data from the terminal. The remote device can be connected to internet or other telecommunication network, so that the received data can be uploaded to a server (Wang [col. 30 lines 15-29]). Communication is done via direct and indirect communication links, in which direct communication links may use WiFi, WiMAX, or COFDM, while indirect links use mobile phone networks. The standards and protocols used for mobile phone network, such as 3G or 4G differs from Wifi or WiMAX. Therefore, Wang does disclose such technical features. 


The Examiner respectfully disagrees. Zhong is only relied upon to teach 5G network. The limitations discussed in Applicant’s argument on page 5 are met by Wang. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S Patent No. 9,220,086; hereinafter "Wang") in view of Zhong et al. (WO 2018094578; hereinafter “Zhong”)

Regarding claim 1, Wang teaches a method of far-end control for unmanned aerial vehicle, comprising: 
step 1: providing an unmanned aerial vehicle, a near-end remote control device and a far-end remote control device (Wang [col. 5 lines 23-29] the invention can be applied to a UAV and can be equipped with an image sensor, wherein the image data can be transmitted from the UAV to a remote terminal), said unmanned aerial vehicle not having a hardware components thereon to connect to the internet wirelessly (Wang Fig. 9; [col. 28 lines 29-41], [col. 8 lines 58-66] the communication system is not embedded, but can be applied, to the movable object via near-end remote, and displaying the information in a remote location via far-end remote; [col. 29 lines 22-26] the communication system enables communication via wireless signals), said near-end remote control device comprising a remote control module predefinedly matched with said unmanned aerial vehicle (Wang [col. 13 lines 50-55] establishing a communication link may involve each of a pair of communication modules receiving a signal from the other communication module; [col. 14 lines 42-44] the public server can be configured to recognize that the communication modules are paired (e.g., by user input or hard-coding); the examiner understands “predefinedly matched” as the devices having been paired prior to use. The movable object, such as UAV, can be configured to connect to communication modules prior to use by user input or hard-coding) and used for manipulating said unmanned aerial vehicle wirelessly by using a proprietary protocol instead of via the internet within a predefined geographic range, and said far-end remote control device being far away from said near-end remote control device at a distance of at least said predefined geographic range ( [col. 10 lines 57-67 – col. 11 lines 1-4] the first communication link is 
step 2: transmitting an image data which is shot by said unmanned aerial vehicle to said near-end remote control device through said unmanned aerial vehicle (Wang [col. 8 lines 58-67 – col. 9 lines 1-8] the terminal can be a remote control device that controls the movable object, and information from the movable object, such as image data, can be transmitted to the terminal for display);
step 3: transmitting said image data by said near-end remote control device to said far-end remote control device via an internet according to a first network protocol, wherein said first network protocol is selected from the group consisting of 3G wireless network, 4G wireless network, and TCP/IP (Wang [col. 8 lines 58-67 – col. 9 lines 1-8] the terminal can be a remote control device that controls the movable object, and information from the movable object, such as image data, can be transmitted to the terminal for display; [col. 10 lines 40-51] the first communication modules utilize a direct communication method, such as WiFi, WiMax, or COFDM, and the second communication module utilize an indirect communication method, such as mobile phone networks (3G and 4G); [col. 30 lines 46-53] the sensing module can be coupled to the transmission module and, such as Wi-Fi image transmission module, to transmit sensing data to a remote terminal);
step 4: receiving said image data by said far-end remote control device and presenting said image data received from said near-end remote control device on a second display of said far-end remote control device (Wang [col. 8 lines 64-67 – col. 9 lines 1-6] the terminal can include a display unit for viewing information of the movable object, such as UAV, and can display information collected by the movable object, such as image data recorded by a camera coupled to the movable object);  

step 6: instructing said unmanned aerial vehicle through said remote control module of said near-end remote control device to allow said unmanned aerial vehicle carrying out a corresponding operation according to said first control instruction (Wang [col. 9 lines 56-67 – col. 10 lines 1-2] the communication links can be two-way communication links, such that both the movable object and terminal can receive and transmit data via the communication links, or can also be a one way communication link for transmitting data in single direction. A data transmission link may be used to transmit sensing data collected by the movable object, such as image data collected by a camera. The control data transmission link may be used to transmit control data from terminal to movable object). 
While Wang does teach wherein said first and second network protocol in steps 2 and 5 are selected from the group consisting of 3G wireless network, 4G wireless network, and TCP/IP, Wang does not teach 5G wireless network in the group. 
However, in the same field of endeavor, Zhong does teach wherein said first and second network protocol in steps 2 and 5 are selected from the group consisting of 5G wireless network (Zhong [0032]-[0034] the ground control end comprises a wireless communication device which is used for the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wang’s system of using wireless communication to control an unmanned vehicle remotely by using a 5G wireless network, as taught by Zhong, for the purpose of controlling and monitoring the vehicle in real time (Zhong [0006]) via a high speed connection.   

Regarding claim 2, Wang teaches the method of far-end control for unmanned aerial vehicle according to claim 1, wherein said remote control module is a predefinedly matched with said unmanned aerial vehicle (Wang [col. 13 lines 50-55] establishing a communication link may involve each of a pair of communication modules receiving a signal from the other communication module; [col. 14 lines 42-44] the public server can be configured to recognize that the communication modules are paired (e.g., by user input or hard-coding); the examiner understands “predefinedly matched” as the devices having been paired prior to use. The movable object, such as UAV, can be configured to connect to communication modules prior to use by user input or hard-coding). 

Regarding claim 3, Wang teaches the method of far-end control for unmanned aerial vehicle according to claim 1, wherein said remote control module comprises a system equipped with a processor (CPU) and a networking chip (Wang Fig. 10; [col. 30 lines 53-55] the processing unit can have one or more processors, such as a CPU; [col. 10 lines 18-24] the wireless communication methods can involve transmitting data over telecommunication networks, cellular networks, or data networks. The cellular network, such as 3G and 4G, is a digital communication network, so it must have a processor).

claim 4, Wang teaches the method of far-end control for unmanned aerial vehicle according to claim 1, wherein the near-end remote control device comprises a first application program (Wang [col. 6 lines 22-24] the movable object comprising a first communication module configured to transmit image data; [col. 9 lines 63-67 – col. 10 lines 1-2] a data transmission link may be used to transmit sensing data collected by the movable object; [col. 22 lines 60-61] the original data is encoded to add redundant data; [col. 18 lines 13-19] the switching allows data transmission via both the first and second modes of communication, or exclusively via the second communication mode; [col. 30 lines 60-67 – col. 31 lines 1-3] the non-transitory computer readable medium can include one or more memory units, wherein the memory units can store logic, code, and/or program instructions executable by the processing unit to perform any of the described methods). 

Regarding claim 5, Wang teaches the method for far-end control for unmanned aerial vehicle according to claim 4, wherein said first application program comprises an image module used for storing said image data (Wang [col. 30 lines 38-44] the sensing module can utilize different types of sensors that collect information relating to the movable objects, such as an image sensor; [col. 31 lines 6-11] the memory units can store sensing data form the sensing module to be processed by the processing unit. The storage of image data is inherently present when there is a camera and a memory unit). 

Regarding claim 6, Wang teaches the method of far-end control for unmanned aerial vehicle according to claim 4, wherein said first application program comprises a switching module provided for a user to switch between a near-end remote control mode and a far-end remote control mode (Wang [col. 18 lines 13-19] the communication modes can be switched between the first and second communication modes). 

claim 7, Wang teaches the method of far-end control for unmanned aerial vehicle according to claim 4, wherein said first application program comprises a switching module provided to block the first control instruction from said far-end remote control device so that only a user of the near-end remote control device could control the unmanned aerial vehicle (Wang [col. 18 lines 13-19] the communication modes can be switched between the first and second communication modes, or it can be switched to transmit exclusively via the second mode. If the signal is no longer in the local mode and is being switched, it can no longer receive the instruction. Therefore, the communication must be being blocked).

Regarding claim 8, Wang teaches the method of far-end control for unmanned aerial vehicle according to claim 4, wherein said first application program comprises an encoding module carrying out an encoding operation (Wang [col. 22 lines 60-67 – col. 23 lines 1-3] once the original data is encoded, it can be transmitted to a receiving entity, using any of the communication modes; [col. 23 lines 6-11] the receiving entity decodes the received data to obtain lost data, if any, form the redundant data). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665